Exhibit 10.5

 

AUTODESK, INC.

 

STOCK OPTION AGREEMENT

 

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
optionee (the “Optionee”), named on the Notice of Grant of Stock Options (the
“Notice of Grant”) which is attached hereto an option to purchase that number of
shares of Common Stock (the “Shares”) set forth on the Notice of Grant at the
price set forth on the Notice of Grant and in all respects subject to the terms,
definitions and provisions of the Company’s stock option plan stated in the
Notice of Grant (as applicable, the “Plan”), which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

 

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Otherwise, this Option is a nonstatutory
stock option and will not qualify as an Incentive Stock Option.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions in Section 10 of the Plan as follows:

 

(i) Right to Exercise.

 

(a) Subject to subsections 2(i)(b) and (c) and Section 8 below, this Option
shall vest over the period and at the rate set forth on the Notice of Grant.

 

(b) This Option may not be exercised for a fraction of a share.

 

(c) In the event of Optionee’s death, disability or other termination of
employment or other service relationship, the exercisability of the Option is
governed by Sections 6, 7, and 8 below.

 

(ii) Method of Exercise. This Option shall be exercisable by written or
electronic notice (as determined by the Administrator), which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as to
the holders’ investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan. Such
notice shall be properly completed and delivered in such manner as the
Administrator may determine (including electronically). Payment of the exercise
price may only be made in such manner as described in Section 4 below, and if
appropriate, shall accompany the written notice. This Option shall be deemed to
be exercised upon receipt by the Company (or its designated representative) of
the exercise notice and completion of payment of the exercise price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may be listed.

 

3. Optionee’s Representations. In the event the Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act of
1933, as amended, at the time this Option is exercised, Optionee shall,
concurrently with the exercise of all or any portion of this Option, deliver to
the Company an Investment Representation Statement in the form provided by the
Company.



--------------------------------------------------------------------------------

4. Method of Payment. Payment of the exercise price shall be by (i) cash, (ii)
check, (iii) surrender of other shares of Common Stock of the Company, which
either have been vested and owned by the Optionee for more than six months on
the date of surrender or were not acquired, directly or indirectly, from the
Company, and in either case have a fair market value on the date of surrender
equal to the exercise price of the Shares as to which the Option is being
exercised or (iv) delivery of a properly executed exercise notice together with
irrevocable instructions to an agent of the Company to sell the Shares and
promptly deliver to the Company that portion of the sale proceeds required to
pay the exercise price (and any applicable withholding taxes).

 

5. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable federal or state
securities or other law or regulation. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

6. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee or, if this Option has been granted under the Company’s Nonstatutory
Stock Option Plan, Consultant, he or she may, but only within three (3) months
after the date of such cessation, exercise this Option to the extent that he or
she was entitled to exercise it at the date of such cessation. To the extent
that he or she was not entitled to exercise this Option as the date of such
cessation, or if he or she does not exercise this Option within the time
specified herein, the Option shall terminate.

 

7. Disability of Optionee. Notwithstanding the provisions of Section 6 above, if
Optionee ceases to serve as an Employee or, if this Option has been granted
under the Company’s Nonstatutory Stock Plan, Consultant as a result of his or
her total and permanent disability (as defined in Section 22(e)(3) of the Code),
he or she may, but only within twelve (12) months from the date of such
cessation, exercise his or her Option to the extent he or she was entitled to
exercise it at the date of such cessation. To the extent that he or she was not
entitled to exercise this Option at the date of cessation, or if he or she does
not exercise such Option within the time specified herein, the Option shall
terminate.

 

8. Death of Optionee. In the event of the death of Optionee during the term of
this Option and while an Employee or, if this Option has been granted under the
Company’s Nonstatutory Stock Option Plan, Consultant, the Option shall become
fully exercisable, including as to Shares for which it would not otherwise by
exercisable and may be exercised, at any time within twelve (12) months
following the date of death, by Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance.

 

9. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

10. Term of Option. This Option may be exercised only within the term set out on
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

11. Tax Obligations.

 

(i) Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, and local income and employment tax
withholding requirements applicable to the Option exercise.

 

-2-



--------------------------------------------------------------------------------

Optionee acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 

(ii) Notice of Disqualifying Disposition of Incentive Stock Option Shares. If
the Option granted to Optionee herein is an Incentive Stock Option, and if
Optionee sells or otherwise disposes of any of the Shares acquired pursuant to
the Incentive Stock Option on or before the later of (1) the date two years
after its date of grant (as provided in the Notice of Grant), or (2) the date
one year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.

 

12. Entire Agreement; Governing Law. The Plan, this Option Agreement and the
Notice of Grant constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Option Agreement is
governed by California law except for that body of law pertaining to conflict of
laws.

 

13. No Guarantee of Employment. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE OR, IF THIS OPTION WAS GRANTED UNDER THE
COMPANY’S NONSTATUTORY STOCK OPTION PLAN, CONSULTANT AT THE WILL OF THE COMPANY
(AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE
ENGAGEMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
SERVICE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 

-3-